Exhibit 10.3

Manufacturing and Supply Agreement

Between

CORCEPT THERAPEUTICS INCORPORATED

149 Commonwealth Drive

Menlo Park, CA 94025

USA

 

  •  

Here in after referred to as “CORCEPT”

and

Produits Chimiques Auxiliaires et de Synthése SA

23 rue Bossuet

91161 Longjumeau Cedex

France

 

•  

Here in after referred to as “PCAS”

 

•  

Here in after collectively referred to as “PARTY/PARTIES”

Whereas

 

I. CORCEPT has certain patents and know-how with respect to the Product
Mifepristone.

 

II. PCAS has the right to produce Mifepristone and has the right to manufacture
the Product for CORCEPT for development and commercial use in neuropsychiatric
indications.

 

III. PCAS has know-how and currently manufactures the product Mifepristone and
wishes to manufacture the Product for CORCEPT and CORCEPT wishes PCAS to
continue to produce and manufacture the Product and wishes to purchase the
Product from PCAS subject to the terms and conditions set forth in this
Agreement and in accordance with the Quality Agreement entered into between the
PARTIES. It is the intention of the PARTIES that this Agreement is read in
conjunction with the Quality Agreement.

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

Page 1 of 16



--------------------------------------------------------------------------------

Manufacturing and Supply Agreement

 

NOW THEREFORE IT IS HEREBY AGREED AS FOLLOWS:

 

  1. Definitions

 

Finished Products    IV. shall mean the finished form of pharmaceutical
preparations containing the Product for human use in neuropsychiatric
indications. Know-How    shall mean all technical information known to or
developed by PARTY/PARTIES Product    shall mean the GMP material of
Mifepristone, designated. by the chemical formula 11 ß-[p (dimethylamino)phenyl]
17ß- hydroxy-17a-(1-propynyl)estra-4,9-dien-3-one being produced in the form of
a powder in bulk destined for Finished Products. Specifications    shall mean
the Specifications of the Product set by CORCEPT and defined in APPENDIX I
hereto. Affiliates    shall mean a corporation or other entity or person that
directly or indirectly controls, is controlled by, or is under common control of
a PARTY. For purpose of this definition, control shall mean direct or indirect
possession of more than 50% of the capital shares of such corporation and
effective control of more than 50% of the voting stock thereof.

 

Page 2 of 16



--------------------------------------------------------------------------------

Manufacturing and Supply Agreement

 

  2. Subject

 

  2.1 PCAS agrees to file a Drug Master File (“DMF”) type II with the US FDA as
required to support CORCEPT’s NDA filing and will authorize the US FDA to
reference the DMF in connection with CORCEPT’s NDA.

 

  2.2 PCAS agrees to manufacture at FDA registered facilities and to deliver to
CORCEPT the Product as specified in APPENDIX I and according to cGMP as
specified in the current US guidelines and regulations (eg, US CFR 21 and ICH
Q7A) and the Guide to GMP for Medicinal Products promulgated under European
Directive 91/356/EEC, all as in effect from time to time hereafter. PCAS will
supply Product for CORCEPT Finished Product from the facility(ies) for which
Corcept has received regulatory approval.

 

  2.3 CORCEPT agrees to take delivery of the Product on the terms and conditions
set forth in this Agreement.

 

  3. Supply, Forecast, Orders

3.1 CORCEPT will, before the [ *** ] and every [ *** ] thereafter, advise PCAS
of its estimated requirements for the ensuing [ *** ] on a [ *** ].

3.2. CORCEPT will place firm and irrevocable orders, from time to time, at least

[ *** ] before the required delivery.

3.3 PCAS shall supply CORCEPT, at the required delivery dates, with the amounts
of Product firmly ordered, up to [ *** ] of the estimated requirements of
Product forecasted by CORCEPT pursuant to Section 3.1 above. To the extent
CORCEPT’s firm orders exceed [ *** ] of the estimated requirements forecasted by
CORCEP pursuant to Section 3.1 above, PCAS shall use its best endeavors and make
all reasonable effort to fulfil such excess requirements.

 

  3.4 PCAS shall confirm the firm orders within ten (10) days after receipt.

 

  3.5 In case of reduction of quantity to deliver and/or delay of delivery date
due to a Force Majeure as specified in Section 11, PCAS shall state the reasons
which led to the reduction of quantity or delay of supply past the given
delivery date. The Parties will reasonably cooperate to find a solution, which
conforms to the requirements of CORCEPT and the capability of PCAS to ensure the
supply of Product to CORCEPT.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 3 of 16



--------------------------------------------------------------------------------

Manufacturing and Supply Agreement

 

  4. Price/Quantities

4.1 The price payable by CORCEPT to PCAS for the Product supplied hereunder
shall be the price listed in APPENDIX II.

4.2. In case changes to the Specifications and quality requirements requested by
CORCEPT have an impact on manufacturing costs, a price adjustment will be agreed
mutually.

4.3 The price for Product will be adjusted annually starting in 2008 based on
the US Government reported Producer Price Index - “Pharmaceutical preparation
mfg - pcu325412325412”, with the base year being 2007 and the price adjustment
will take effect for deliveries from July 1 to June 30th

4.4 Corcept agrees to purchase 100% of their requirements from PAS through 6
months after NDA approval, 75% of their requirements from 6 months through 18
months after NDA approval and [ *** ] of their requirements beyond [ *** ] after
NDA approval for the initial 5 year term of this Agreement and as long as PCAS
has the capacity to supply the required amounts during such time. The foregoing
obligation of CORCEPT excludes purchases of mifepristone by CORCEPT from an
alternate supplier for purposes of development, analytical testing,
manufacturing and regulatory activities required for CORCEPT to gain regulatory
approval of that alternate supplier.

 

  5. Terms of Payment

5.1 Payments for Product in accordance with the terms of this Agreement will be
made in U.S. dollars.

5.2. Payment is due thirty (30) days after receipt of delivery and invoice.

 

  6. Terms of Delivery

Title of all Product shall pass to CORCEPT at PCAS manufacturing plant. PCAS
shall deliver according to incoterms 2000 CIP to the USA via Airfreight. CORCEPT
shall indicate the place of destination in the purchase order.

 

  7. Specification, Quality Control, Warranty

7.1 Upon receipt of Product, CORCEPT will have a period of sixty (60) days in
which to notify PAS of its rejection of a delivered Product due to failure in
whole or in part to conform to the Specifications; provided that in the case of
latent defects written notice must be given to PCAS within sixty (60) days after
discovery

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 4 of 16



--------------------------------------------------------------------------------

Manufacturing and Supply Agreement

 

thereof. In the event CORCEPT has not lodged a notice of rejection of the
Product within such sixty (60) day period, as applicable, then CORCEPT shall be
deemed to have accepted that quantity of the Product as conforming to the
Specifications. Subject to CORCEPT’s right to reject Product due to latent
defects, it will not further process Product until it has been accepted.

7.2 In the event a shipment of Product is rejected by CORCEPT, in whole or in
part, PCAS shall promptly conduct appropriate tests as set forth in the
Specifications to confirm CORCEPT’s test results PCAS shall not be responsible
for any failure of the Product to satisfy the Specifications shown by the test
results arising from inappropriate storage conditions of the Product at
CORCEPT’s facilities or the facilities of any third party to whom CORCEPT has
directed PCAS to deliver the Product or unduly prolonged customs clearance by
CORCEPT, or any other cause excused under Article 11 of this Agreement.

7.3 If PCAS testing does not confirm that CORCEPT’s rejection is justified, it
shall immediately notify CORCEPT in writing, and technical representatives of
CORCEPT and PCAS, respectively, shall meet to attempt to resolve the issues of
disagreement. If the PARTIES cannot resolve the issue, they hereby agree to
submit a sample each - one sealed by CORCEPT, one sealed by PCAS for this
purpose, before shipping such samples of the Product under dispute to an
independent laboratory to be mutually agreed upon. Such independent laboratory
shall perform an analysis using the Specifications. The analytical result of the
independent laboratory will be final and binding on the Parties. Costs connected
with such test by the independent laboratory will be borne by the PARTY whose
opinion was found to be in error.

 

  8. Indemnification

8.1 PCAS agrees to indemnify, hold harmless CORCEPT, its agents, directors,
officers and employees, from, and defend against, any direct damages from third
party claims (a) arising from material breach or gross negligence of PCAS in the
performance of this Agreement or (b) from any material failure of the Product to
meet the Specifications, in the case of (a) or (b) whether such claims concern
personal injury, sickness, disease or death or otherwise. In the event of any
such claim against CORCEPT or any agent, director, officer or employee by any
third party, CORCEPT shall promptly notify PCAS in writing of the claim so that
PCAS may at its option and expense, be represented in any such action or
proceeding. PCAS shall bear all costs and expenses (including legal fees)
arising in connection with any matter for which CORCEPT or its agents,
directors, officers or employees, may be entitled to indemnification under this
Section 8.1 and shall pay such costs and expenses on a current basis.

 

Page 5 of 16



--------------------------------------------------------------------------------

Manufacturing and Supply Agreement

 

8.2 CORCEPT undertakes to indemnify and hold PCAS its agents, directors,
officers and employees harmless from, and defend against, any and all direct
damages from third party claims (a) arising from material omissions or gross
negligence of CORCEPT in the performance of this Agreement or (b) based upon or
related to the manufacture, packaging, use, sale and distribution of the
Finished Products containing the Product by CORCEPT, ifs Affiliates or
distributors, in the case of either (a) or (b) whether such claims concern
personal injury, sickness, disease or death or otherwise. PCAS shall promptly
notify CORCEPT in writing of the claim so that CORCEPT may at its option be
represented in any such action or proceeding. CORCEPT shall bear all costs and
expenses (including legal fees) arising in connection therewith with any matter
for which PCAS or its agents directors, officers or employees, may be entitled
to indemnification under this Section 8.2 and shall pay such costs and expenses
on a current basis.

8.3 EXCEPT AS MAY BE SPECIFICALLY PROVIDED ELSEWHERE IN THIS AGREEMENT TO THE
CONTRARY, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, OR FOR LOST PROFITS, BUSINESS OR
REVENUES OF ANY PERSON, HOWEVER CAUSED OR BASED ON ANY THEORY OF LIABILITY
ARISING OUT OF THE INDEMNITY PROVIDED IN SECTION 8.1 OR 8.2 REGARDLESS OF THE
NOTICE OF THE POSSIBILITY OR THE FORESEEABILITY OF SUCH DAMAGES. EXCEPT AS
SPECIFICALLY PROVIDED TO THE CONTRARY, EACH PARTY SHALL HAVE ALL REMEDIES TO
WHICH THEY MAY BE ENTITLED UNDER THIS AGREEMENT, AT LAW OR IN EQUITY.

8.4 Each PARTY agrees, at its sole expense, to defend or settle any actions
brought against the other PARTY by any person alleging that the manufacture of
the Product infringes one or more patent or other rights or constitutes an
unauthorized use or misappropriation of its technology to the extent that such
infringement or misappropriation would constitute a breach of that PARTY’s
representations made in Section 19. In such event, each PARTY agrees to pay all
damages and costs awarded by a court of competent jurisdiction against the other
and all cost and expenses (including legal fees) arising in connection with any
such action and shall pay such costs and expenses on a current basis.

 

  9. Term

9.1 This Agreement shall become effective on Nov 3, 2006 for an initial period
of five (5) years. It shall be automatically extended for a one (1) year period
unless one PARTY gives twelve (12) months’ prior written notice that it does not
want such an extension.

 

Page 6 of 16



--------------------------------------------------------------------------------

Manufacturing and Supply Agreement

 

  10. Termination for Cause

10.1 In the event that either PARTY should commit a breach of any of its
obligations under this Agreement, and shall have not cured such breach within
sixty (60) days after receipt of written notice of breach from the other PARTY,
then such other PARTY shall have the right to terminate this Agreement forthwith
by written notice.

10.2 In the event that either PARTY should become insolvent or makes an
assignment for the benefit of creditors or proceedings in voluntary or
involuntary bankruptcy should be instituted against it or a receiver or trustee
of its property should be appointed, then the other PARTY shall have the right
to terminate this Agreement forthwith by written notice.

10.3 In the event that PCAS is not able to manufacture the Product according to
the Specifications stated in APPENDIX I or for any reason should be unable
(including but not limited to cases of Force Majeure) to supply the Product for
a consecutive three (3) months period (whether in the quantities ordered or at
all), CORCEPT may require that PCAS promptly transfer to CORCEPT, or its
designee, the manufacturing process for Product and Finished Product including,
but not limited to, all synthetic protocols, standard operating procedures,
assays, standards, contact information for raw material suppliers and other
vendors, and the like, together with the right to use and practice the same. In
the event that PCAS would not able to manufacture the Product according to the
Specifications stated in APPENDIX I or for any reason (including but not limited
to cases of Force Majeure) to supply the Product for a total and consecutive six
(6) months period (whether in the quantities ordered or at all), CORCEPT shall
have the right to terminate this Agreement forthwith by written notice. The
right to terminate is in addition to any other remedy available at law or in
equity.

 

  11. Force Majeure

11.1 Neither PARTY shall be responsible for a failure or delay in its
performance of its obligations hereunder due to causes beyond its control such
as wars, insurrection, inability to obtain supplies, strikes, lockouts, acts of
God, governmental actions or controls (whether or not contemplated on the date
of signature of this Agreement) or other cause beyond the control of such PARTY.
A PARTY whose performance has been delayed by causes beyond its control shall
use its best efforts to overcome the effect thereof as soon as possible.

 

Page 7 of 16



--------------------------------------------------------------------------------

Manufacturing and Supply Agreement

 

  12. Hardship

12.1 If, at any time during the term of this Agreement, there is a substantial
change in the economic, technological or market situation which will make the
performance of this Agreement unrealistic or exceedingly unfair by either PARTY,
aggrieved PARTY can request a meeting with the other PARTY to discuss the
situation, but there is no obligation to adjust the terms of this Agreement.

 

  13. Confidentiality

13. 1. During the term of this Agreement and thereafter, each PARTY shall hold
in confidence all Know-How provided in writing by the other PARTY, except for
and to the extent that

13.1.1 Know-How required to be disclosed to government agencies for the purpose
of registering Products or Finished Products;

13.1.2. Know-How that is or becomes part of the public domain through no fault
of the receiving PARTY;

13.1.3 Know-How that is disclosed with the prior written approval of the
disclosing PARTY;

13.1.4 Know-How that must be disclosed to those persons who have a need to know
in order to effectuate the development of Products or Finished Products,
provided that each such person has the obligation to hold the Know-How in
confidence to the same extent as the receiving PARTY is obligated hereunder;

13.1.5. Know-How that becomes known to PARTY from a source other than the
disclosing PARTY without breach of this Agreement by the receiving PARTY;
provided that such other source has the right to disclose such Know-How;

13.1.6 Know-How that is disclosed pursuant to an order or requirement of a
court, administrative agency or other government body.

13.2 This obligation of confidentiality shall survive expiration or termination
of this Agreement for a period of 10 years.

13.3. The PARTIES agree to give one another at least two business days’ notice
of any public disclosure of their relationship or the terms of this Agreement;
provided that nothing shall prevent a PARTY from timely fulfilling its
obligations under law or stock exchange regulations. Without limitation, PCAS
agrees that CORCEPT may file a copy of this Agreement with the Securities and
Exchange Commission without further notice to PCAS if CORCEPT determines that it
is legally obligated to do so.

 

Page 8 of 16



--------------------------------------------------------------------------------

Manufacturing and Supply Agreement

 

  14. Non-Assignability

14.1 This Agreement and the rights and obligations hereunder shall not be
transferable by either PARTY without the prior written consent of the other
PARTY, which consent shall not be unreasonably withheld No consent shall be
required in the case of a transfer in a merger, sale of shares, sale of assets
or similar transaction that results in a change of control.

14.2

 

  15. Severability

15.1 Should one of the provisions of this Agreement become or prove to be null
and void, such event shall be without effect on the validity of this Agreement
as a whole. Both Parties will, however, endeavor to replace the void provision
with a valid one, which in its economic effect comes as close as possible to
effectuating the intention of the void provision.

 

Page 9 of 16



--------------------------------------------------------------------------------

Manufacturing and Supply Agreement

 

  16. Waiver

16.1 If either PARTY should at any time refrain from enforcing its rights
arising from a breach or default by the other PARTY of any of the provisions of
this Agreement, such waiver shall not be construed as a continuing waiver
regarding that breach or default or other breaches or defaults of the same or
other provisions of this Agreement.

 

  17. Entire Agreement and Notification

17.1 The terms and conditions herein contained constitute the entire Agreement
between the Parties with respect to the subject matter hereof.

17.2. No modification or amendment of this Agreement shall be binding upon
either PARTY hereto unless in writing and signed by duly authorized officers of
the PARTIES. APPENDIX I and APPENDIX II of this Agreement form an integral part
of this Agreement.

 

  18. Governing Law; Dispute Resolution

18.1 This Agreement shall be governed by and construed in accordance with the
laws of the State of California without giving effect to the conflict of laws
principles thereof. Any controversy, claim or dispute arising out of this
Agreement shall be settled if possible through good faith negotiations between
the PARTIES. If such negotiations are unsuccessful, such controversy, claim or
dispute shall be finally resolved by binding arbitration before three
arbitrators in a proceeding conducted in the English language under the
commercial arbitration rules of the American Arbitration Association and held in
New York, NY. Each PARTY shall select one arbitrator, and the two arbitrators so
selected shall select a third, who shall preside. The award shall be made in
accordance with California law, and shall be reasoned. The award may be entered
by any court of competent jurisdiction. If one PARTY shall substantially
prevail, as determined by the arbitrators, it shall be entitled to reimbursement
from the other PARTY for its expenses, including reasonable attorneys’ fees.

 

  19. Insurance

19.1 For so, long as this Agreement is in effect, each PARTY shall procure and
maintain, at its own expense, insurance policies, including product liability
insurance, adequate to cover its obligations hereunder and which are consistent
with normal business practices of prudent companies similarly situation. Such
policies shall provide protection against claims, demands and causes of action
arising out of any defects, alleged or otherwise, of Product and Finished
Product.

 

Page 10 of 16



--------------------------------------------------------------------------------

Manufacturing and Supply Agreement

 

19.2 All of the foregoing policies shall be primary and noncontributory and
shall include as an additional named insured the other PARTY. Each policy will
be endorsed to provide that the insurers will give the other PARTY, or its
designee, not less than 30 days prior written notice of any cancellation or
material change in coverage. The policies shall be written by insurance
companies with an A.M. Best rating of A-VIII or higher.

19.3 If a PARTY fails to place or maintain insurance as required under this
Agreement, the other PARTY of its designee may place and maintain such policy
and all premium and other costs incurred by the other PARTY or its designee will
be due to the first PARTY, which shall be entitled to offer such amounts against
any other amounts due the second PARTY under this Agreement.

 

  20. Representations

20.1 PCAS represents and warrants that it has all right, power and authority to
enter into and perform this Agreement, that is has been granted all rights and
licenses necessary to manufacture the Product and that nothing contained in any
other agreement or legal right prohibits or restricts PCAS from entering into
and performing any part of this Agreement. PCAS represents and warrants that its
manufacture of the Product will not infringe any patent rights or infringe or
misappropriate any other intellectual property rights held by third parties.
PCAS represents and warrants that PCAS has the rights that fully allow PCAS to
manufacture the Product for CORCEPT in perpetuity and cannot be rescinded or
cancelled.

20.2 PCAS represents and warrants as of the date of this Agreement and
continuously during its term that it has never been and none of its employees,
affiliates and agents has ever been (i) debarred, (n) convicted or a crime for
which a person can be debarred, (vi) threatened to be debarred, or (iv) indicted
for a crime or otherwise engaged in conduct for which a person can be debarred
under Section 335(a) of 335(b) of the US Federal Food, Drug, and Cosmetic Act or
any similar statute of any other jurisdiction. PCAS agrees that it will promptly
notify CORCEPT in the event of any facts inconsistent with this representation.

20.3 The Parties acknowledge that Mifepristone is not covered by any composition
of matter patent. CORCEPT represents and warrants that it holds exclusive rights
to a U.S. patent covering the use of Mifepristone for the treatment of psychotic
major depression.

 

Page 11 of 16



--------------------------------------------------------------------------------

Manufacturing and Supply Agreement

 

  21. Notices

Any notices, reports, consents or requests required or permitted under this
Agreement shall be in writing and deemed to have been given (i) when actually
received; (ii) when delivered personally, (iii) when sent by confirmed
facsimile, (iv) ten (10) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (v) five
(5) business days after deposit with an internationally recognized commercial
overnight courier specifying next day delivery (if available, or two (2) day
delivery otherwise) with written verification of receipt. All communications
shall be sent to the addresses set forth below:

If to PCAS:

Produits Chimiques Auxiliarires et Synthese SA

23 rue Bossuet

91161 Longjumeau Cedex

France

Attention: Vincent Touraille

Telephone: 33-1-6909-7785

Fax: 33-1-6974-8104

If to Corcept:

Corcept Therapeutics Incorporated

149 Commonwealth Drive

Menlo Park, CA 94025

USA

Attention: Robert. Roe

Telephone: 1-(650) 327-3270

Fax: 1-(650) 327-3218

 

Page 12 of 16



--------------------------------------------------------------------------------

Manufacturing and Supply Agreement

 

Duly authorized for and       Duly authorized for and on behalf of Corcept      
on behalf of PCAS

08 November 2006

     

3rd November 2006

Date       Date

/s/ Robert L. Roe

     

/s/ Vincent Touraille

Signature       Signature

Robert L. Roe

     

Vincent Touraille

Name       Name

President

     

Managing Director

Position       Position

 

APPENDIX I:   Quality Specification APPENDIX II:   Prices/Quantities

 

Page 13 of 16



--------------------------------------------------------------------------------

Manufacturing and Supply Agreement

 

 

 

CORCEPT MANUFACTURING SPECIFICATION

 

Specification No:

  

MAP003.01

   Page:   

1 of 2

Effective Date:

   07 Nov 06    Supercedes:    New

Name:

   C-1073, mifepristone, (11ß – [p-(dimethylamino)phenyl]-17ß – hydroxy-17a
–(1-propynyl)estra-4,9-dien-3-one (IUPAC)

SPECIFICATIONS

 

Test

  

Acceptance Criteria

  

Method

Description

   [ *** ]    [ *** ]

Identification

     

IR or

HPCL

   [ *** ]   

[ *** ]

 

[ *** ]

Assay

   [ *** ]    [ *** ]

Impurities

   [ *** ]    [ *** ]

Water Content

   [ *** ]    [ *** ]

Specific Rotation

   [ *** ]    [ *** ]

Heavy Metals

   [ *** ]    [ *** ]

Residue on Ignition

   [ *** ]    [ *** ]

Residual Solvents

      [ *** ]

[ *** ]

[ *** ]

[ *** ]

[ *** ]

[ *** ]

[ *** ]

[ *** ]

   [ *** ]   

Melting Range

   [ *** ]    [ *** ]

[ *** ]

Recommended Packaging:      [ *** ]

Recommended Storage:           [ *** ]

Sampling Requirements:        [ *** ]

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 14 of 16



--------------------------------------------------------------------------------

Manufacturing and Supply Agreement

 

 

 

CORCEPT MANUFACTURING SPECIFICATION

 

Specification No:

  

MAP003.01

   Page:   

2 of 2

Effective Date:

   07 Nov 06    Supercedes:    New

Name:

   C-1073, mifepristone, (11ß – [p-(dimethylamino)phenyl] 17ß – hydroxy-17a
–(1-propynyl)estra-4, 9-dien-3-one (IUPAC)

Specifications/Approval

 

     

Signature

  

Date

Author

   /s/ Barbara J. Laidlaw    07 Nov 06

Corcept QA/QC Approval

   /s/ Barbara J. Laidlaw    07 Nov 06

Corcept Regulatory Approval

   /s/ Robert L. Roe    07 Nov 06

Document Change History

 

Version

  

Change

.01    [ *** ]

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 15 of 16



--------------------------------------------------------------------------------

Manufacturing and Supply Agreement

 

 

 

APPENDIX II

Prices

 

Yearly/Quantity

$/€ Exchange

Rate

 

[ *** ]kg

 

$/kg

 

[ *** ]kg

 

$/kg

 

[ *** ]kg

 

$/kg

 

[ *** ]kg

 

$/kg

[ *** ]   [ *** ]   [ *** ]   [ *** ]   [ *** ] [ *** ]   [ *** ]   [ *** ]   [
*** ]   [ *** ] [ *** ]   [ *** ]   [ *** ]   [ *** ]   [ *** ] [ *** ]   [ ***
]   [ *** ]   [ *** ]   [ *** ] [ *** ]   [ *** ]   [ *** ]   [ *** ]   [ *** ]

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 16 of 16